DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art either alone or in combination fails to disclose, teach or suggest a method of controlling a suspension of a vehicle comprising the steps of: receiving a plurality of vehicle inputs including: receiving a mode selection of one of a plurality of vehicle modes, receiving an indication of a braking characteristic of the vehicle from a brake input, receiving an indication of a steering characteristic of the vehicle from a steering input, receiving an indication of a gear selection characteristic of the vehicle from a gear selection input, receiving an indication of a vehicle speed characteristic of the vehicle, and receiving an indication of an acceleration characteristic of the vehicle from an acceleration input; and independently controlling at least one damping characteristic of the front right adjustable shock absorber, at least one damping characteristic of the front left adjustable shock absorber, at least one damping characteristic of the rear right adjustable shock absorber, and at least one US.137279504.01Application No. 17/100,370 Response dated March 13, 2022 Page 3damping characteristic of the rear left adjustable shock absorber based on the plurality of inputs, wherein the controller: in response to the vehicle being airborne, increases a compression damping of the front right adjustable shock absorber, increases a compression damping of the rear right adjustable shock absorber, increases a compression damping of the front left adjustable shock absorber, and increases a compression damping of the rear left adjustable shock absorber, in response to the vehicle turning to the left, increases the compression damping of the front right adjustable shock absorber and the compression damping of the rear right adjustable shock absorber, in response to the vehicle turning to the right, increases the compression damping of the front left adjustable shock absorber and the compression damping of the rear left adjustable shock absorber, and in response to the vehicle braking, increases the compression damping of the front left adjustable shock absorber and the compression damping of the front right adjustable shock absorber.
Regarding independent claim 27, the prior art either alone or in combination fails to disclose, teach or suggest a vehicle comprising having: a frame; a suspension including a plurality of adjustable components including at least one adjustable shock absorber and an adjustable stabilizer bar; a plurality of vehicle condition sensors, a user interface, a controller operable to control operation of the suspension, the controller including instructions thereon that when interpreted by the controller cause the controller to: receive a user input from the user interface to provide a user selected mode of damping operation for the at least one adjustable shock absorber during operation of the vehicle; receive a plurality of inputs from the plurality of vehicle condition sensors; configure the adjustable stabilizer bar in one of a first configuration and a second configuration based on at least one of the plurality of inputs from the plurality of vehicle condition sensors; determine whether the vehicle is in an airborne event based on at least one of the plurality of inputs from the plurality of vehicle condition sensors; adjust a damping characteristic of the at least one adjustable shock absorber based on the vehicle being in the airborne event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        May 31, 2022